Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The action is in response to the Applicant’s communication filed on 06/03/2022.
Claims 1-10 are pending, where claims 1 and 6 are independent.
The drawing objection has been withdrawn because the arguments and amended drawing overcome the objections.

Response to Arguments 
Applicant’s arguments, filed on 06/03/2022 have been fully considered but are moot in view of the new grounds of rejection in view of Abella, et al. (USPGPub No. 2013/0160767 A1). Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.

Specification Objection 
The disclosure is objected to because of the following informalities of non-final office action has not been addressed: 
The element “indoor healthy air sensor 220” in the specification (in page 11 line 17) is not matching with the element “outdoor healthy air sensor 220” in the specification (in page 7 line 17) and onwards. Appropriate correction is required.

Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claims 1-10 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Aultman, et al. (USPGPub No. 2016/0116181 A1) in view of Abella, et al. (USPGPub No. 2013/0160767 A1). 
As to claims 1 and 6, Aultman discloses (Currently Amended) A method for measuring and controlling air quality in an indoor environment (Aultman [abstract] “indoor air quality (IAQ) system for sensing and controlling air quality within a structure - plurality of air quality sensor modules configured to sense IAQ parameters and remotely located within the structure - adjustment of control settings of a heating, ventilation, and air conditioning (HVAC)” [0010-11], [0017] see Fig. 1-4), the method comprising steps of: 
measuring air quality data of the indoor environment using a plurality of indoor sensors and an indoor air sample analyzer and measuring air quality data of an outdoor environment using external sensors, an outdoor air sample analyzer, an environment server, an outdoor temperature sensor, and an outdoor healthy air sensor (Aultman [abstract] “indoor air quality (IAQ) system for sensing and controlling air quality within a structure - plurality of air quality sensor modules configured to sense IAQ parameters and remotely located within the structure - adjustment of control settings of a heating, ventilation, and air conditioning (HVAC)” [0002-05] “quality of air within a home is measured based on the health and comfort - factors that affect indoor air quality” [0057-62] “air quality samples in a multitude of locations in the house to be taken - of the air quality around the home” [0012-19] “IAQ control hub 101 configured to aggregate data regarding indoor and outdoor air quality and to control the air quality within the home 110 - sensor modules 111 located indoors and/or outdoors, and transmit sensed data in real-time via wireless and/or wired connections to IAQ control hub 101” [0006-11] [0029] see Fig. 1-4); 
receiving, by a processor, the air quality data of the indoor environment and the outdoor environment (Aultman [0012-19] “IAQ control hub 101 configured to aggregate data regarding indoor and outdoor air quality and to control the air quality within the home 110 - sensor modules 111 located indoors and/or outdoors, and transmit sensed data in real-time via wireless and/or wired connections to IAQ control hub 101” [abstract] [0006-11] [0029] [0057-62] see Fig. 1-4, sensor transmitting and system receiving the parameter); 
configuring, by the processor, desired indoor air quality parameters (Aultman [0003-10] “operate different units in the HVAC system in a speculative manner to achieve a desired air quality - comparing those findings against predetermined acceptable IAQ ranges - address any deviation of actual versus desirable IAQ levels” [abstract] “adjustment of control settings of HVAC” [0011-26] [0048-58] see Fig. 1-4); and 
controlling, by the processor, operation of a plurality of indoor filters, [a healthy gas storage container containing oxygen,] and an air conditioned unit to achieve the desired indoor air quality parameters, based on the air quality data of the indoor environment and the outdoor environment parameters (Aultman [0041-49] “dehumidifier 204, humidifier 206, air cleaner 208, ducts 210, and fans 212, dehumidifier 204 is configured to reduce the humidity of air in the indoor environment - humidifier 206 is configured to increase humidity of the air - air cleaner 208 configured to filter air via absorbents and/or catalysts” [0057-62] “dynamically adjusted as the user 304 moves around the home 300 - targeted by the IAQ control hub 101 for increased clean air circulation, such as filtered air from the heating or cooling devices and/or an air cleaner - more complete picture of the air quality around the home determined” [0003-19] “IAQ control hub 101 utilizes multiple sensor inputs to intelligently operate one or more components of the HVAC system 115 and/or other equipment 114 to improve air quality” [abstract] [0022-28] see Fig. 1-4, IAQ control hub controlling plurality of operation of plurality of components for controlling IAQ).  
	
But, Aultman does not explicitly teach a healthy gas storage container containing oxygen.
However, Abella discloses a healthy gas storage container containing oxygen (Abella [0006-08] “low indoor air quality annoying and uncomfortable for individuals - need exists to overcome the problems with - a more efficient way of increasing indoor air quality and facilitating oxygen absorption - providing oxygen - container for holding a gas comprising oxygen or an oxygen mixture, a pump coupled with the container for pumping the gas from the container to a conduit - processor is configured for transmitting control signals - to command the one or more regulating nozzles to inject predefined amounts of gas” [0017-32] [abstract] see Fig. 1-4, oxygen or an oxygen mixture provides healthy gas).
Aultman and Abella are analogous arts from the same field of endeavor and contain overlapping structural and functional similarities and both contain automatic air quality.  
Therefore, at the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above functionalities gas storage container containing oxygen, as taught by Aultman, and incorporating container holding gas comprising oxygen or an oxygen mixture, as taught by Abella.  

As to claims 2 and 7, the combination of Aultman and Abella disclose all the limitations of the base claims as outlined above.  
The combination further discloses (Currently Amended) The method as claimed in claim 1, wherein the step of controlling comprises: 
learning a pattern of the air quality data of the indoor environment and the desired indoor air quality parameters using artificial intelligence (Al) (Aultman [0034-36] “adaptive learning system learns user preferences from previous settings, conditions, sensor readings, and override adjustments, and makes predictions based on this history - learned predictions - adjust operation of the HVAC system 115 (e.g., timing, fan speed) to accommodate the time required to affect a change (e.g., heating and/or cooling) in the indoor air - provide improved user comfort, convenience, energy efficiency, and air quality” [abstract] [0003-28] [0041-49] see Fig. 1-4, adaptive learning system inherently provides the learning pattern as artificial intelligence technique).  

As to claims 3 and 8, the combination of Aultman and Abella disclose all the limitations of the base claims as outlined above.  
The combination further discloses The method as claimed in claim 1, wherein the step of controlling, comprises: 
controlling operation of the air-conditioned unit to adjust air flow in the indoor environment (Aultman [0041-49] “fans 212 provided in the HVAC system 115 to produce airflow - to increase fresh air flow into the structure and the air cleaner 208 instructed to increase airflow” [0059-67] [abstract] [0003-19] [0022-28] see Fig. 1-4, adaptive learning system inherently provides the learning pattern as artificial intelligence technique).  

As to claims 4 and 9, the combination of Aultman and Abella disclose all the limitations of the base claims as outlined above.  
The combination further discloses (Currently Amended) The method as claimed in claim 1, comprises configuring, by a user device, for instructing a system for controlling operation of the plurality of indoor filters, the healthy gas storage container, and the air conditioned unit to achieve the desired indoor air quality parameters based on the air quality data of the indoor environment (Aultman [0041-49] “dehumidifier 204, humidifier 206, air cleaner 208, ducts 210, and fans 212, dehumidifier 204 is configured to reduce the humidity of air in the indoor environment - humidifier 206 is configured to increase humidity of the air - air cleaner 208 configured to filter air via absorbents and/or catalysts” [0057-62] “dynamically adjusted as the user 304 moves around the home 300 - targeted by the IAQ control hub 101 for increased clean air circulation, such as filtered air from the heating or cooling devices and/or an air cleaner - more complete picture of the air quality around the home determined” [0003-19] “control via the Internet or another data communication interface, such as cellular communication - control via telephone or another communication device using a graphic interface” [abstract] [0022-28] see Fig. 1-4, IAQ control via cellular telephone provides user device for control/view).  
	As to claims 5 and 10, the combination of Aultman and Abella disclose all the limitations of the base claims as outlined above.  
	The combination further discloses (Currently Amended) The method as claimed in claim 1, comprises configuring, by a user device, for instructing a system for controlling operation of the plurality of indoor filters, the healthy gas -3-New U.S. Patent Application storage container, and the air conditioned unit to achieve the desired indoor air quality parameters based on the air quality data of the outdoor environment (Aultman [0012-19] “IAQ control hub 101 configured to aggregate data regarding indoor and outdoor air quality and to control the air quality within the home 110 - sensor modules 111 located indoors and/or outdoors, and transmit sensed data in real-time via wireless and/or wired connections to IAQ control hub 101” [abstract] “indoor air quality (IAQ) system for sensing and controlling air quality within a structure - plurality of air quality sensor modules configured to sense IAQ parameters and remotely located within the structure - adjustment of control settings of a heating, ventilation, and air conditioning (HVAC)” [0006-11] [0029] [0057-62] see Fig. 1-4, control hub incorporating the indoor and outdoor parameter to control air quality to achieve targeted indoor air quality).  
	
Citation of Pertinent Prior Art
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2141.02 VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, i.e., as a whole and 2123.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record:
Lee, et al. USPGPub No. 2020/0003447 A1 discloses an artificial intelligence (AI) device for managing an indoor air condition. 
Prisikar, et al. USPGPub No. 2021/0018212 A1 discloses a smart indoor environment technology that improves energy consumption in building. 
Hartenstein, et al. USP No. 6711470 B1 discloses an apparatus for monitoring and adjusting indoor air quality by sensing and removing indoor air contaminants.
Shnaiderman, et al. USPGPub No. 2021/0003310 A1 discloses an indoor air quality integrated to an air quality control system.
Mathur, et al. USPGPub No. 2007/0243808 A1 discloses a vehicular HVAC unit to a system for controlling the ventilation unit of a vehicle for switching between an outside air mode and a recirculation mode. 
Urbank, et al. USPGPub No. 2004/0162016 A1 discloses a vehicle HVAC system having an air quality sensor and an inlet air control valve to improve operating the inlet air control valve.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Md Azad whose telephone number is (571)272-0553.  The examiner can normally be reached on Mon-Thu 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/Md Azad/
Primary Examiner, Art Unit 2119